      Case: 1:18-cr-00207-DCN Doc #: 20 Filed: 01/07/20 1 of 4. PageID #: 77




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



UNITED STATES OF AMERICA,                  )     CASE NO. 1:18CR00207-001
       Plaintiff                           )
           v.                              )     JUDGE: DONALD C. NUGENT
                                           )
JANERREO J. TALLEY,                        )
      Defendant                            )     SENTENCING MEMORANDUM
                                           )
            Now comes counsel for Defendant, Janerreo J. Talley and moves this Honorable
       Court for a minimum mandatory sentence of 60 months pursuant to the Sentencing
       Guidelines, referral to the Drug Rehabilitation Program under 18 U.S.C. 3621 (e), and to
       be sentenced at the closest facility to his home to help facilitate family visitation.
                                                       S/Wesley A. Dumas, Sr.
                                                       Wesley A. Dumas, Sr.
                                                       Attorney for Defendant
                                                       Ohio Bar Reg. 0009004
                                                       815 Superior Ave. NE # 612
                                                       Cleveland, Ohio 44114
                                                       216-696-3833 tel.
                                                       216-696-1120
                                                       baberuth3@sbcglobal.net

                                    CERTIFICATE OF SERVICE
           A copy of the foregoing Sentencing Memorandum was sent to all parties herein via
the Courts electronic filing system.

                                                         S/ Wesley A. Dumas, Sr.
                                                         Wesley A. Dumas, Sr.
                                                         Attorney for Defendant
      Case: 1:18-cr-00207-DCN Doc #: 20 Filed: 01/07/20 2 of 4. PageID #: 78




                    BRIEF IN SUPPORT OF THE SENTENCING MEMORANDUM

     Title 18 USC section 3553(a) provides guidance for factors to be considered in Federal
criminal cases. In pertinent part, the statute states the court shall impose a sentence sufficient,
but not greater than necessary, to comply with the purposes set forth in paragraph (2) ……. The
court, in determining the particular sentence to be imposed, shall consider:

   1. The nature and circumstances of the offense and the history and characteristics of the
       defendant:
   2. The need for the sentence imposed:
       a. To reflect the seriousness of the offense, to promote respect for the law, and to
           provide just punishment for the offense;
       b. To afford adequate deterrence to criminal conduct;
       c. To protect the public from further crimes of the defendant; and
       d. To provide the defendant with needed educational or vocational training, medical
           care, or other correctional treatment in the most effective manner;
   3. The kinds of sentences available;
   4. The kinds of sentence and sentencing range established for;
       a. The applicable category of offense committed by the applicable category of
           defendant as set forth in the guidelines.

      Mr. Talley presents as a young man with a difficult childhood whose his mother
shouldered much of the parenting role while growing up in a rough Cleveland neighborhood
(Presentence Report, hereinafter PSR para. 43). Although his father was involved in Janerreo’s
life he suffered problems which may have inadvertently negatively affected the defendant (PSR
para. 43, 44). Despite these problems Janerreo was an excellent Cleveland Glenville high school
football player under famous local coach Ted Ginn, Sr. for several years. Unfortunately his
arrest while a senior at Glenville caused him to miss obtaining a diploma, but he is close to
passing the test for his GED (PSR para. 57). Mr. Talley appears to be intellectually gifted because
as part of his work history he helped individuals improve their credit scores through Whole
      Case: 1:18-cr-00207-DCN Doc #: 20 Filed: 01/07/20 3 of 4. PageID #: 79



Sales Brokerage Company and expects to eventually own a business (PSR para. 58, 59). Perhaps
the most important issue in Mr. Talley’s life is the expectation of his daughter’s birth January
2020 whom has already been named Journee Talley. He is very excited about fatherhood and
desperately wants to be involved in his daughter’s life in a positive way (PSR para. 46, 48).

     Part of the negativity of his childhood and into the present time is his involvement with
illegal drugs ranging from marijuana, alcohol, prescription cough syrup, through Percocet which
he was actively using at the time of his arrest herein (PSR para.53-55). Not surprisingly the
charges involved in this case involve Possession with Intent to Distribute a Controlled
Substances (see indictment). Mr. Talley has had some limited substance abuse treatment, but
certainly needs a quality long term in-patient program to improve his life and be successful
while on Supervised Release from three to five years (PSR para. 68). Mr. Talley could benefit
from admission to the Residential Drug Abuse Program (RDAP) under 18 U.S.C. section 3621 (e),
which if selected would provide substance abuse treatment for six to nine months with
appropriate aftercare.

     Turning towards the sentencing issues, the Guidelines suggest an imprisonment range
from 57-71 months, but the statutory minimum mandatory requires at 60 months incarceration
(PSR para. 64). Factually, Mr. Talley was stopped while operating a vehicle and found to possess
quantities of Carfentanil, cocaine, and marijuana on his person (PSR para. 7, 10). Clearly even a
minimum mandatory sentence meets the statutory requirement of being sufficient, but not
greater than necessary given the crime committed herein, 18 USC 3553 (a).

     Overall, Mr. Talley presents a picture of a difficult upbringing compromised by illegal drug
use, but with a capacity as a young man to intellectually and legally put his negative lifestyle in
the past and reach for a future as a father and contributing member of society from a positive
perspective. This will necessitate a paradigm shift in his approach to life with vastly different
goals, aspirations, and associations. Given Mr. Talley’s progress through difficult circumstances
he deserves a chance to fulfil his future in a positive manner.

      Therefore, it is respectfully requested that the Court sentence Janerreo J. Talley to a
minimum mandatory sentence of 60 months, a recommendation of entry into RDAP, and a
       Case: 1:18-cr-00207-DCN Doc #: 20 Filed: 01/07/20 4 of 4. PageID #: 80



facility close to his Cleveland roots to allow visitation with his family and new born child,
Journee.

Respectfully submitted,

S/Wesley A. Dumas, Sr.
Wesley A. Dumas, Sr., # 0009004
Attorney for Defendant
